Filed 5/10/21 P. v. Deaver CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                   B301577

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. MA071327)
         v.

CORY DESHAWN DEAVER,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Charles A. Chung, Judge. Affirmed.
      Richard B. Lennon and Nancy Gaynor, under appointment
by the Court of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Blythe J. Leszkay and David W.
Williams, Deputy Attorneys General, for Plaintiff and
Respondent.
                      ____________________
       Cory Deshawn Deaver appeals from the trial court’s denial
of his petition for resentencing or dismissal under Health and
Safety Code section 11361.8, subdivision (a). We affirm.
       While Deaver was in state prison, guards found bindles of
tobacco and marijuana among his belongings. The prosecution
charged Deaver with possession of a controlled substance in a
custodial facility in violation of Penal Code section 4573.6,
subdivision (a). Deaver pleaded no contest to the charge, and the
court sentenced him to three years in state prison.
       Deaver then filed a petition seeking resentencing or
dismissal under Health and Safety Code section 11361.8,
subdivision (a). That provision allows persons serving a sentence
for a conviction to seek dismissal or reduction of their sentence if
they would not have been guilty of an offense, or would have been
guilty of a lesser offense, had the Control, Regulate and Tax
Adult Use of Marijuana Act been in effect when they were
convicted. (Health & Saf. Code, § 11361.8, subd. (b).) The trial
court denied the petition, and Deaver appealed.
       The Act does not help Deaver for two reasons. First,
Deaver is not a person described in subdivision (a) of Health and
Safety Code section 11361.8 because he was convicted after
enactment of the Act. Second, the Act does not affect Penal Code
section 4573.6.
       First, Deaver is not a person described under Health and
Safety Code section 11361.8, subdivision (a). Rather, as Deaver
concedes, the Act was in effect before Deaver committed his
offense and was convicted. Thus, he is not eligible for relief
under this provision.
       Deaver tries to avoid this result by arguing that, if his
conviction is not valid, he is serving an unauthorized sentence.




                                 2
Deaver contends that, because courts can address and correct an
unauthorized sentence at any time, we should do so here. (See In
re Ricky H. (1981) 30 Cal.3d 176, 191, superseded by statute on
another ground as stated in In re Michael D. (1987) 188
Cal.App.3d 1392, 1396 [appellate court can correct sentence
unauthorized by law whenever the error comes to the attention of
the court].) But Deaver is not challenging his sentence; he is
challenging the validity of his conviction. Indeed, Deaver admits
the “gravamen of [his] position” is his contention that his
“conviction cannot stand.” Thus, the unauthorized sentence rule
does not apply to his case.
       Deaver also argues he is covered by the language of Health
and Safety Code section 11361.8, subdivision (a), because it is
broad and applies to cases that are final and nonfinal. This does
not help him. The issue is not whether his case was final or
nonfinal, but whether he is a person described in that provision,
which he is not.
       Turning to the second reason, even if Deaver surmounted
the eligibility threshold, the Act does not apply to violations of
Penal Code section 4573.6. Health and Safety Code section
11362.45, subdivision (d), states the Act does not affect “[l]aws
pertaining to smoking or ingesting cannabis” in a prison. Courts
have split over whether the phrase “pertaining to smoking or
ingesting cannabis” encompasses laws relating to possession of
cannabis in prison. (See People v. Taylor (2021) 60 Cal.App.5th
115, 122.) This question is now before the Supreme Court. (See
id. at p. 122, fn. 5.)
       We follow People v. Perry (2019) 32 Cal.App.5th 885, 889–
897, and its progeny and hold Health and Safety Code section
11362.45, subdivision (d), encompasses laws relating to




                                3
possession of cannabis in prisons. Thus the Act does not affect
violations of Penal Code section 4573.6. Accordingly, Deaver is
not entitled to relief under Health and Safety Code section
11361.8, subdivision (a).
       Deaver raises many other arguments. Perry and its
progeny dispose of them all.
                          DISPOSITION
       We affirm the judgment.



                                         WILEY, J.

We concur:



             BIGELOW, P. J.




             STRATTON, J.




                                4